Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-33 directed to species non-elected without traverse.  Accordingly, claims 21-33 have been cancelled.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claims 21-33 have been cancelled.
Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 11, the closest reference to Mogi et al. (US 5657123) discloses a method of manufacturing semiconductor device thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 11.
Regarding claim 11, A method of manufacturing a semiconductor device comprising: “emitting light, by a light source, from within the nozzle toward the surface while the nozzle is dispensing the fluid; ..the light source and the light sensor being disposed within the nozzle and opposite to each other, and the emitted light and the reflected light being contained within the fluid; and examining a status of the reflected light, wherein the nozzle comprises a channel that allows the fluid to flow through, wherein the emitted light and the reflected light propagate in a direction parallel to a longitudinal axis of the channel.” along with other limitations of claim 11. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886